
	
		II
		110th CONGRESS
		1st Session
		S. 1097
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mrs. Clinton (for
			 herself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  provide for the award of a military service medal to members of the Armed
		  Forces who served honorably during the Cold War era.
	
	
		1.Short titleThis Act may be cited as Cold War Medal Act of 2007.
		2.Cold War service
			 medal
			(a)AuthorityChapter 57 of title 10, United States Code,
			 is amended by adding at the end the following new section:
				
					1135.Cold War service
				medal
						(a)Medal
				authorizedThe Secretary
				concerned shall issue a service medal, to be known as the Cold War
				service medal, to persons eligible to receive the medal under
				subsection (b). The Cold War service medal shall be of an appropriate design
				approved by the Secretary of Defense, with ribbons, lapel pins, and other
				appurtenances.
						(b)Eligible
				personsThe following persons
				are eligible to receive the Cold War service medal:
							(1)A person who—
								(A)performed active duty or inactive duty
				training as an enlisted member during the Cold War;
								(B)completed the person’s initial term of
				enlistment or, if discharged before completion of such initial term of
				enlistment, was honorably discharged after completion of not less than 180 days
				of service on active duty; and
								(C)has not received a discharge less favorable
				than an honorable discharge or a release from active duty with a
				characterization of service less favorable than honorable.
								(2)A person who—
								(A)performed active duty or inactive duty
				training as a commissioned officer or warrant officer during the Cold
				War;
								(B)completed the person’s initial service
				obligation as an officer or, if discharged or separated before completion of
				such initial service obligation, was honorably discharged after completion of
				not less than 180 days of service on active duty; and
								(C)has not been released from active duty with
				a characterization of service less favorable than honorable and has not
				received a discharge or separation less favorable than an honorable
				discharge.
								(c)One award
				authorizedNot more than one
				Cold War service medal may be issued to any person.
						(d)Issuance to
				representative of deceasedIf
				a person described in subsection (b) dies before being issued the Cold War
				service medal, the medal shall be issued to the person’s representative, as
				designated by the Secretary concerned.
						(e)ReplacementUnder regulations prescribed by the
				Secretary concerned, a Cold War service medal that is lost, destroyed, or
				rendered unfit for use without fault or neglect on the part of the person to
				whom it was issued may be replaced without charge.
						(f)Application for
				medalThe Cold War service
				medal shall be issued upon receipt by the Secretary concerned of an application
				for such medal, submitted in accordance with such regulations as the Secretary
				prescribes.
						(g)Uniform
				regulationsThe Secretary of
				Defense shall ensure that regulations prescribed by the Secretaries of the
				military departments under this section are uniform so far as is
				practicable.
						(h)Cold war
				definedIn this section, the
				term Cold War means the period beginning on September 2, 1945, and
				ending at the end of December 26,
				1991.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
				
					
						1135. Cold War service
				medal.
					
					.
			
